Citation Nr: 1815180	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability. 

2. Entitlement to a separate compensable rating for hypertension from January 15, 2005.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Connor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in November 2015, when it was remanded for additional development.  That remand included the issue of whether the discontinuance of a 10 percent disability rating for hypertension was proper.  However, in accordance with the Board's remand, after proposing the change in November 2016, the RO issued a January 2017 rating decision discontinuing the separate 10 percent evaluation for hypertension effective January 15, 2005.  The Veteran did not appeal that rating decision.  Accordingly, the propriety of the rating discontinuance is not currently before the Board.    

The issue of entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was awarded a 30 percent disability rating from January 15, 2005 and an 80 percent disability rating from October 2, 2012 under 38 C.F.R. § 4.115b, based upon renal dysfunction due to chronic renal failure with hypertension.


CONCLUSION OF LAW

The criteria for a separate compensable rating for hypertension from January 15, 2005 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.104, 4.115, 4.115a, 4.115b, Diagnostic Code 7530 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated April 2011, September 2012.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records and VA treatment and examination reports.  The Board concludes the examinations in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

As noted above, this case was remanded by the Board in November 2015 for additional development.  Pertaining to the issue adjudicated herein, the RO was directed to schedule the Veteran for VA examinations to assess his hypertension and kidney disease.  Such were completed in April and May 2016.  Accordingly, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. Entitlement to a Separate Compensable Rating for Hypertension

By way of history, the RO granted entitlement to service connection for hypertension in a July 1990 rating decision and assigned a noncompensable rating, effective June 16, 1990.  A December 2012 rating decision granted service connection for a renal disorder and assigned an 80 percent disability rating, effective March 23, 2011.  In a February 2015 rating decision, the RO found clear and unmistakable error in the previous VA rating actions with regard to the concurrent ratings for hypertension under Diagnostic Code 7101 and renal disease under Diagnostic Code 7530.  The RO found evidence that hypertension should have been awarded an initial 10 percent disability rating and then discontinued effective January 15, 2005, when chronic renal failure with hypertension was assigned a 30 percent disability rating under Diagnostic Code 7530, thereafter increased to 80 percent, effective October 2, 2012.  

The issue currently before the Board is whether a separate compensable rating for hypertension is warranted under Diagnostic Code 7101 from January 15, 2005, in addition to the rating for renal failure under Diagnostic Code 7530. 

Diagnostic Code 7530 indicates that chronic renal disease requiring regular dialysis should be rated as renal dysfunction.  Ratings of the genitourinary system, including renal dysfunction, are set forth at 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent rating is warranted for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted for renal dysfunction with constant albuminuria with some edema, or definite decrease in kidney function, or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The maximum 100 percent rating is warranted where regular dialysis is required or the renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under Diagnostic Code 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  10 percent is also the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assignable for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assignable for diastolic pressure predominantly 130 or more.

38 C.F.R. § 4.115 states, "Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated."  38 C.F.R. § 4.115.

The Veteran's treatment records beginning in January 2005 show ongoing treatment for hypertension.  The Veteran's blood pressure was regularly described as controlled or "at goal" with medication.  During an April 2016 VA hypertension examination, the Veteran reported that he has been treated with multiple blood pressure medications since he was diagnosed in 1989.  His blood pressure was 121/75, 118/75, and 118/75 on three consecutive readings during that examination.  During a May 2016 VA kidney conditions examination, the examiner noted that all records indicate that the Veteran's chronic kidney disease is due to his longstanding chronic hypertension.  The examiner also noted that the Veteran's renal disorder has never required dialysis.  

In this case, the Veteran requires continuous medication to control his hypertension, but dialysis has not been necessary for his renal dysfunction, nor is there evidence of an absent kidney.  As the regulation indicates hypertension will be separately rated when regular dialysis is required or in the event of an absent kidney, it may correspondingly be inferred that hypertension will not be separately rated when regular dialysis is not required or there are two kidneys present.  Moreover, the Board notes that hypertension is rated under Diagnostic Code 7101, which is located in 38 C.F.R. § 4.104 "Schedule of ratings - cardiovascular system" and under the general category "Diseases of the Heart."  As noted, 38 C.F.R. § 4.115 specifically precludes separate ratings for heart disabilities and any form of nephritis, other than in the case of a missing kidney or required regular dialysis.  Due to 38 C.F.R. § 4.115 and the rule against pyramiding (38 C.F.R. § 4.14), the Board finds that in this case, separate compensable ratings are not available for hypertension and renal dysfunction, as the schedular criteria for renal dysfunction specifically contemplate hypertension and its related symptoms.

Additionally, the Board notes that a higher schedular rating is not available under the hypertension rating criteria of Diagnostic Code 7101.  The Veteran's treatment records do not show that the Veteran has had diastolic pressure predominantly 120 or more from January 15, 2005.  

For the foregoing reasons, the preponderance of the evidence reflects that a separate compensable rating is not warranted for hypertension for any period on appeal.  The benefit-of-the-doubt doctrine is therefore not for application, and this claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a separate compensable rating for hypertension from January 15, 2005 is denied.



REMAND

While the Board regrets the additional delay entailed by another remand, the Veteran's claim must be remanded to ensure that he is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (Court) has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.

The Veteran's claim was previously remanded for an examination to address the current severity of his left knee disability.  He was afforded a VA knee examination in April 2016.  Unfortunately, the examination does not comply with Correia.  Accordingly, the Veteran must be afforded a new examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59 and a thorough review of the symptomatology attributable to the Veteran's service-connected left knee disability during the appeal period (from March 2011).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a new VA examination of his service-connected left knee disability.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should determine whether or not there is additional limitation of motion, in degrees, due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period (from March 2011).  This retrospective opinion should also include any paired joints.

If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


